DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 7 July 2021.	Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Specification and Drawings
Inasmuch as the amendments to the specification and drawings are directed to matters of form, the 7 July 2021 amendments to the specification and drawings are noted and hereby entered.

Response to Arguments
Applicant argues with respect to the prior rejections of the claims on pages 38-44 of the remarks.  
Applicant’s arguments with respect to the newly amended limitations concerning the newly amended “search input area”, or similar, as well as those pertaining to the rejection of claim 14 (see remarks at 42-43) are moot in view of the new ground of rejection.  
Applicant argues that the Cranfill reference fails to disclose “replacing display of the second page of the multipage home screen user interface with display of a system-generated user interface that includes representations of a plurality of automatically-generated groupings of the plurality of applications”.  The examiner respectfully disagrees.  As cited in the prior Office action, “Cranfill discloses wherein the multipage home screen user interface may include automatically-generated groupings of a plurality of applications (applications may be automatically categorized or automatically organized on a home screen, including placement 
Applicant argues with respect to the combination of Nemoto, Cranfill, and Adderton on page 40, asserting that the prior Office action “fails to identify any teaching in the combined teachings” sufficient to disclose the limitations of the claims.  The examiner respectfully disagrees, and notes that each limitation present in the claims has been mapped to a specific citation from within the cited prior art, and motivation for the combination of said prior art has been provided.  Furthermore, such arguments amount to a mere allegation of patentability and are not persuasive.  Applicant presents similar arguments with respect to the Nemoto, Cranfill, Adderton, and Gross references on page 41 of the remarks.  Similarly, such arguments amount to a mere allegation of patentability and are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 30 recites the limitation "search input areas of the first page or the second page of the multipage home screen".  There is insufficient antecedent basis for this limitation in the claim, as neither the first page or second page (prior to replacement by the system-generated user interface) of the multipage home screen are disclosed to have a search input area in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Claims 1-3, 10-13, 18-21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (US Publication 2013/0050119 A1), in view of Cranfill et al. (US Publication 2013/0332886 A1), hereinafter Cranfill, in view of Adderton (US Patent 8,943,440 B2), in view of Gross et al. (US Patent 10,097,973), hereinafter Gross.

Regarding claim 1, Nemoto discloses a method, comprising:
at a computer system in communication with a display generation component (the smartphone of Fig. 8, ¶ 0053-0054):
displaying, via the display generation component, a first page of a multipage home screen user interface, wherein the first page of the multipage home screen user interface includes a first subset of application icons of a plurality of application icons corresponding to a plurality of applications that are associated with the computer system (the home screen of Fig. 4 
while displaying the first page of the multipage home screen user interface, detecting a first input that meets second criteria different from the first criteria, the second criteria including a requirement that the first input indicates navigation in a first direction through the multipage home screen user interface (the user may navigate between home screens by way of a swipe operation, at ¶ 0051);
in response to detecting the first input that meets the second criteria:
in accordance with a determination that the first input corresponds to a request to navigate to a second page of the multipage home screen user interface, replacing display of the first page of the multipage home screen user interface with display of the second page of the multipage home screen user interface, wherein the second page of the multipage home screen user interface includes a second subset of application icons of the plurality of application icons corresponding to the plurality of applications, the second subset of application icons are different from the first subset of application icons (as seen in Figs. 5 and 6, and at ¶ 0050-0051, the navigation between home screens allows for the display of a further subset of application icons.  The home screens of Fig. 5 and Fig. 6 do not contain any of the same application icons);
while displaying the second page of the multipage home screen user interface, detecting a second input that meets third criteria the third criteria including the requirement that the second input indicates navigation in the first direction through the multipage home screen user 
in response to detecting the second input that meets the third criteria, replacing display of the second page of the multipage home screen user interface with display of a respective user interface (as seen in Figs. 6 and 7, and at ¶ 0050-0051, navigation between home screens allows for the display of a further subset of application icons).
Nemoto fails to explicitly disclose second page of the multipage home screen user interface is replaced with a system-generated user interface that includes representations of a plurality of automatically-generated groupings of the plurality of applications; and
displaying the representations of the plurality of automatically-generated groupings of the plurality of applications in the system-generated user interface, detecting activation of a respective representation of a respective automatically-generated grouping of the plurality of automatically generated groupings in accordance with the first criteria.
Cranfill discloses a computer system display generation component having a multipage home screen user interface similar to Nemoto.  Furthermore, Cranfill discloses wherein the multipage home screen user interface may include automatically-generated groupings of a plurality of applications (applications may be automatically categorized or automatically organized on a home screen, including placement into folders, based on suitable parameters, at ¶ 0041.  See Figs. 5A-5B).  Cranfill further discloses the generation of an automatically categorized or organized home screen page at a suitable location within the plurality of home screen pages, including a first page, last page, or intermediate page, at ¶ 0116.  Cranfill discloses expanding a selected folder in response to a user command, at ¶ 0099, as seen in Figs. 5A-5B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipage home screen user interface of Nemoto to include the automatic categorization and automatic home screen creation of Cranfill.  One would have been motivated 
Nemoto and Cranfill fail to explicitly disclose in response to detecting the activation of the respective representation of the respective automatically-generated grouping, displaying a third subset of application icons of the plurality of application icons, wherein the third subset of application icons correspond to at least a subset of the plurality of automatically-generated groupings and include one or more application icons that were not displayed in the representations of the plurality of automatically-generated groupings that were displayed prior to detecting the activation of the respective representation of the respective automatically-generated grouping.
Adderton discloses a computer system user interface having automatically categorized and organized application icons, similar to Nemoto and Cranfill.  Furthermore, Adderton discloses wherein a limited group of applications are visible at one time, and activation of the grouping may expand the interface to display more applications from the selected category, at col. 2, lines 1-9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipage user interface of Nemoto and Cranfill to include the expandable limited-display application groupings of Adderton.  One would have been motivated to make such a combination for the advantage of automatically arranging application icons for a “better user experience”.  See Adderton, col. 1, lines 39-41.
Nemoto, Cranfill, and Adderton fail to explicitly disclose the inclusion of a search input area on a page of the multipage home screen user interface.  Gross discloses a graphical user interface for a smartphone similar to Nemoto, Cranfill, and Adderton.  Gross further discloses wherein smartphones may utilize a search interface for locating a desired information resident on the smartphone, at col. 1, lines 34-43 and seen in Fig. 9B.


Regarding claim 2, Adderton discloses wherein the plurality of automatically-generated groupings included on the system-generated user interface include one or more groupings that are generated based on respective categories for applications as defined by a source of the applications (Adderton discloses wherein a category for installed content [i.e. application] is determined through associated keywords or an identifying code for identifying its category.  See col. 5, lines 62-67).

Regarding claim 3, Cranfill discloses wherein the plurality of automatically-generated groupings included on the system-generated user interface include a grouping that includes applications that are installed within a preset time window (Cranfill discloses organizing applications by “any suitable parameters”, including chronological organization, at ¶ 0041). 

Regarding claim 10, Adderton discloses detecting that a new application is installed on the computer system; and in response to detecting that the new application is installed on the computer system, automatically including an application icon for the new application in one or more automatically-generated groupings on the system-generated user interface based on an association between one or more characteristics of the new application and the one or more automatically-generated groupings (Adderton discloses wherein a category for installed content [i.e. application] is determined through associated keywords or an identifying code for identifying its category.  See col. 5, lines 62-67).

Regarding claim 11, Nemoto, Cranfill, and Adderton disclose replacing display of the second page of the multipage home screen user interface with display of the system-generated user interface includes displaying a first portion of the system-generated user interface that includes representations of a first subset of the automatically-generated groupings for the applications, and the method includes: while displaying the first portion of the system-generated user interface, detecting an input that meets scrolling criteria; and in response to detecting the input that meets the scrolling criteria, scrolling the system-generated user interface to reveal a second portion, different from the first portion, of the system-generated user interface that includes representations of a second subset, different from the first subset, of the plurality of automatically-generated groupings for the plurality of applications (Nemoto discloses that the user may navigate between home screens by way of a swipe operation, at ¶ 0051.  The differing home screen interfaces of Figs. 5-7 do not contain any overlapping applications.  Cranfill and Adderton disclose the automatic grouping of application icons.  See Cranfill at ¶ 0041, Adderton at col. 1, lines 39-41).

Regarding claim 12, Nemoto discloses replacing display of the second page of the multipage home screen user interface with display of the user interface includes displaying a first portion of the user interface that includes representations of a first subset of the plurality of automatically-generated groupings for the plurality of applications, and the method includes:
while displaying the first portion of the user interface, detecting a third input that meets fourth criteria, wherein the fourth criteria includes a requirement that the third input indicates navigation in a second direction different from the first direction through the multipage home screen user interface (Nemoto discloses navigating through a series of home screens with directional swipes, at ¶ 0051.  As such, the user may navigate through the home screens with opposite directional swipe gestures); and

Cranfill and Adderton disclose wherein user interface home screen pages or elements may be system-generated.  See Cranfill at ¶ 0041, Adderton at col. 1, lines 39-41.

Regarding claim 13, Nemoto, Cranfill, and Adderton disclose wherein displaying the respective user interface includes displaying, in a first preset portion of the respective user interface, respective application icons for a selected subset of the plurality of applications that are automatically identified by the computer system based on one or more characteristics of the selected subset of the plurality of applications that correspond a currently detected context (Nemoto discloses that home screens are utilized to display applications icons.  See Figs. 5-7.  Cranfill and Adderton disclose wherein user interface home screen pages or elements may be system-generated.  See Cranfill at ¶ 0041, Adderton at col. 1, lines 39-41).

Regarding claim 18, Nemoto, Cranfill, and Adderton disclose:
while displaying the third subset of application icons in response to activation of the respective representation of the respective automatically-generated grouping in accordance with the first criteria, including displaying at least a first application icon corresponding to a first application that belong to the respective automatically-generated grouping at a first location, detecting an input that drags the first application icon from the first location to a second location 

Regarding claim 19, Nemoto, Cranfill, and Adderton disclose:
while displaying the third subset of application icons in response to activation of the respective representation of the respective automatically-generated grouping in accordance with the first criteria, including displaying at least a second application icon corresponding to a second application that belong to the respective automatically-generated grouping at a third
location, detecting an input that meets preset criteria for triggering deletion of the second application icon from the respective user interface; and in response to detecting the input that meets the preset criteria for triggering deletion of the second application icon from the respective user interface, ceasing to display the second application icon on the system-

	Regarding claims 20, Nemoto, Cranfill, and Adderton disclose wherein the plurality of automatically-generated groupings include a first automatically-generated grouping, the first automatically-generated grouping includes respective application icons for a subset of applications corresponding to a category associated with the first grouping, and one or more user interface objects containing application content from the subset of applications corresponding to the category associated with the first grouping (Nemoto, Cranfill, and Adderton disclose automatically-generated icon groupings, supra.  Furthermore, Applicant’s specification defines “user interface objects” as including “digital images, video, text, icons, and control elements such as buttons and other graphics”, at ¶ 0003.  Nemoto shows the display of a graphical icon for each home screen application, and a further text object related to the graphical icon, as can be seen in Fig. 5).

	Regarding claim 21, Nemoto, Cranfill, and Adderton disclose:
displaying a first user interface object that includes a plurality of portions, wherein each portion of the plurality of portions corresponds to a respective page of the multipage home 

Regarding claim 22, Nemoto, Cranfill, and Adderton disclose:
displaying a first user interface object that is persistently at a respective location during navigation through the multipage home screen user interface; while displaying the first user interface object, detecting a movement input that corresponds to movement along the first user 

Regarding claim 23, Cranfill discloses, wherein the system-generated user interface is the last page of the multipage home screen user interface (Cranfill discloses the generation of an automatically categorized or organized home screen page at a suitable location within the plurality of home screen pages, including a first page, last page, or intermediate page, at ¶ 0116).



	Regarding claim 25, Nemoto discloses a computer system, comprising: 
a display (the display screen of a smartphone, at Fig. 4 and ¶0030);
an input element (the smartphone allows for touch input, at ¶ 0033);
one or more processors (the processing unit of ¶ 0064); and
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors (the “storage” storing programs and applications executed on the smartphone, at ¶ 0060-0061), the one or more programs including instructions for:
displaying, via the display, a first page of a multipage home screen user interface, wherein the first page of the multipage home screen user interface includes a first subset of application icons of a plurality of application icons corresponding to a plurality of applications that are associated with the computer system (the home screen of Fig. 4 includes a plurality of application icons, as well as three symbols, each indicative of an individual home screen.  See ¶ 0044-0048), wherein activation of a respective application icon of the plurality of application icons in accordance with first criteria causes display of an application corresponding to the respective application icon to replace display of a respective page of the multipage home screen user interface on which the respective application icon is displayed (the home screen allows a 
while displaying the first page of the multipage home screen user interface, detecting a first input that meets second criteria different from the first criteria, the second criteria including a requirement that the first input indicates navigation in a first direction through the multipage home screen user interface (the user may navigate between home screens by way of a swipe operation, at ¶ 0051);
in response to detecting the first input that meets the second criteria:
in accordance with a determination that the first input corresponds to a request to navigate to a second page of the multipage home screen user interface , replacing display of the first page of the multipage home screen user interface with display of the second page of the multipage home screen user interface, wherein the second page of the multipage home screen user interface includes a second subset of application icons of the plurality of application icons corresponding to the plurality of applications, the second subset of application icons are different from the first subset of application icons (as seen in Figs. 5 and 6, and at ¶ 0050-0051, the navigation between home screens allows for the display of a further subset of application icons.  The home screens of Fig. 5 and Fig. 6 do not contain any of the same application icons);
while displaying the second page of the multipage home screen user interface, detecting a second input that meets third criteria the third criteria including the requirement that the second input indicates navigation in the first direction through the multipage home screen user interface (the user may navigate between home screens by way of a swipe operation, at ¶ 0051);
in response to detecting the second input that meets the third criteria, replacing display of the second page of the multipage home screen user interface with display of a respective user interface (as seen in Figs. 6 and 7, and at ¶ 0050-0051, navigation between home screens allows for the display of a further subset of application icons).

displaying the representations of the plurality of automatically-generated groupings of the plurality of applications in the system-generated user interface, detecting activation of a respective representation of a respective automatically-generated grouping of the plurality of automatically generated groupings in accordance with the first criteria.
Cranfill discloses a computer system display generation component having a multipage home screen user interface similar to Nemoto.  Furthermore, Cranfill discloses wherein the multipage home screen user interface may include automatically-generated groupings of a plurality of applications (applications may be automatically categorized or automatically organized on a home screen, including placement into folders, based on suitable parameters, at ¶ 0041.  See Figs. 5A-5B).  Cranfill further discloses the generation of an automatically categorized or organized home screen page at a suitable location within the plurality of home screen pages, including a first page, last page, or intermediate page, at ¶ 0116).  Cranfill discloses expanding a selected folder in response to a user command, at ¶ 0099, as seen in Figs. 5A-5B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipage home screen user interface of Nemoto to include the automatic categorization and automatic home screen creation of Cranfill.  One would have been motivated to make such a combination for the advantage of allowing a user to find an application of interest easier.  See Cranfill, ¶ 0004.
Nemoto and Cranfill fail to explicitly disclose in response to detecting the activation of the respective representation of the respective automatically-generated grouping, displaying a third subset of application icons of the plurality of application icons, wherein the third subset of application icons correspond to at least a subset of the plurality of automatically-generated 
Adderton discloses a computer system user interface having automatically categorized and organized application icons, similar to Nemoto and Cranfill.  Furthermore, Adderton discloses wherein a limited group of applications are visible at one time, and activation of the grouping may expand the interface to display more applications from the selected category, at col. 2, lines 1-9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipage user interface of Nemoto and Cranfill to include the expandable limited-display application groupings of Adderton.  One would have been motivated to make such a combination for the advantage of automatically arranging application icons for a “better user experience”.  See Adderton, col. 1, lines 39-41.
Nemoto, Cranfill, and Adderton fail to explicitly disclose the inclusion of a search input area on a page of the multipage home screen user interface.  Gross discloses a graphical user interface for a smartphone similar to Nemoto, Cranfill, and Adderton.  Gross further discloses wherein smartphones may utilize a search interface for locating a desired information resident on the smartphone, at col. 1, lines 34-43 and seen in Fig. 9B.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Nemoto, Cranfill, and Adderton to include the information search interface of Gross.  One would have been motivated to make such a combination for the advantage of allowing a user to more easily access desired information.  See Gross, col. 1, lines 34-43.



Regarding claim 27, Nemoto discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a computer system with a display and an input element, cause the computer system to:
display, via the display, a first page of a multipage home screen user interface, wherein the first page of the multipage home screen user interface includes a first subset of application icons of a plurality of application icons corresponding to a plurality of applications that are associated with the computer system (the home screen of Fig. 4 includes a plurality of application icons, as well as three symbols, each indicative of an individual home screen.  See ¶ 0044-0048), wherein activation of a respective application icon of the plurality of application icons in accordance with first criteria causes display of an application corresponding to the respective application icon to replace display of a respective page of the multipage home screen user interface on which the respective application icon is displayed (the home screen allows a user to select which of the applications to execute; execution causes a display of the selected application in the foreground of display 2A, at ¶ 0041);
while displaying the first page of the multipage home screen user interface, detect a first input that meets second criteria different from the first criteria, the second criteria including a requirement that the first input indicates navigation in a first direction through the multipage 
in response to detecting the first input that meets the second criteria:
in accordance with a determination that the first input corresponds to a request to navigate to a second page of the multipage home screen user interface , replace display of the first page of the multipage home screen user interface with display of the second page of the multipage home screen user interface, wherein the second page of the multipage home screen user interface includes a second subset of application icons of the plurality of application icons corresponding to the plurality of applications, the second subset of application icons are different from the first subset of application icons (as seen in Figs. 5 and 6, and at ¶ 0050-0051, the navigation between home screens allows for the display of a further subset of application icons.  The home screens of Fig. 5 and Fig. 6 do not contain any of the same application icons);
while displaying the second page of the multipage home screen user interface, detect a second input that meets third criteria the third criteria including the requirement that the second input indicates navigation in the first direction through the multipage home screen user interface (the user may navigate between home screens by way of a swipe operation, at ¶ 0051);
in response to detecting the second input that meets the third criteria, replacing display of the second page of the multipage home screen user interface with display of a respective user interface (as seen in Figs. 6 and 7, and at ¶ 0050-0051, navigation between home screens allows for the display of a further subset of application icons).
Nemoto fails to explicitly disclose second page of the multipage home screen user interface is replaced with a system-generated user interface that includes representations of a plurality of automatically-generated groupings of the plurality of applications; and
displaying the representations of the plurality of automatically-generated groupings of the plurality of applications in the system-generated user interface, detecting activation of a 
Cranfill discloses a computer system display generation component having a multipage home screen user interface similar to Nemoto.  Furthermore, Cranfill discloses wherein the multipage home screen user interface may include automatically-generated groupings of a plurality of applications (applications may be automatically categorized or automatically organized on a home screen, including placement into folders, based on suitable parameters, at ¶ 0041.  See Figs. 5A-5B).  Cranfill further discloses the generation of an automatically categorized or organized home screen page at a suitable location within the plurality of home screen pages, including a first page, last page, or intermediate page, at ¶ 0116).  Cranfill discloses expanding a selected folder in response to a user command, at ¶ 0099, as seen in Figs. 5A-5B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipage home screen user interface of Nemoto to include the automatic categorization and automatic home screen creation of Cranfill.  One would have been motivated to make such a combination for the advantage of allowing a user to find an application of interest easier.  See Cranfill, ¶ 0004.
Nemoto and Cranfill fail to explicitly disclose in response to detecting the activation of the respective representation of the respective automatically-generated grouping, displaying a third subset of application icons of the plurality of application icons, wherein the third subset of application icons correspond to at least a subset of the plurality of automatically-generated groupings and include one or more application icons that were not displayed in the representations of the plurality of automatically-generated groupings that were displayed prior to detecting the activation of the respective representation of the respective automatically-generated grouping.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the multipage user interface of Nemoto and Cranfill to include the expandable limited-display application groupings of Adderton.  One would have been motivated to make such a combination for the advantage of automatically arranging application icons for a “better user experience”.  See Adderton, col. 1, lines 39-41.
Nemoto, Cranfill, and Adderton fail to explicitly disclose the inclusion of a search input area on a page of the multipage home screen user interface.  Gross discloses a graphical user interface for a smartphone similar to Nemoto, Cranfill, and Adderton.  Gross further discloses wherein smartphones may utilize a search interface for locating a desired information resident on the smartphone, at col. 1, lines 34-43 and seen in Fig. 9B.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Nemoto, Cranfill, and Adderton to include the information search interface of Gross.  One would have been motivated to make such a combination for the advantage of allowing a user to more easily access desired information.  See Gross, col. 1, lines 34-43.

	Regarding claim 28, Adderton discloses wherein the plurality of automatically-generated groupings included on the system-generated user interface include one or more groupings that are generated based on respective categories for applications as defined by a source of the applications (Adderton discloses wherein a category for installed content [i.e. application] is .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto, in view of Cranfill, in view of Adderton, in view of Gross, further in view of Kim (US Publication 2011/0225549 A1).

Regarding claim 4, Nemoto, Cranfill, Adderton, and Gross disclose the method of claim 1, including automatically categorizing application icons into folders.  Nemoto, Cranfill, Adderton, and Gross fail to explicitly disclose such wherein the plurality of automatically-generated groupings included on the system-generated user interface include at least a first representation of a first grouping for a first subset of applications that are installed on the computer system, a second representation of a second grouping for a second subset of applications that are installed on the computer system, wherein the first subset of applications and the second subset of applications include at least one application in common.
Kim discloses systems and methods for categorizing application icons on a graphical user interface, similar to Nemoto, Cranfill, Adderton, and Gross.  Furthermore, Kim discloses where in an application program may be associated with a plurality of categories, at ¶ 0015.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Nemoto, Cranfill, Adderton, and Gross to include the multiple categorizations of Kim, such that an application would be grouped into a plurality of folders of varying categories.  One would have been motivated to make such a combination for the advantage of allowing a user to quickly and easily retrieve content.  See Kim, ¶ 0056.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto, in view of Cranfill, in view of Adderton, in view of Gross, further in view of Dolbakian et al. (US Patent 10,261,672), hereinafter Dolbakian.

Regarding claim 5, Nemoto, Cranfill, Adderton, and Gross disclose a method as in claim 1, further including a first sub-portion of an automatically generated grouping (the display of application icons within a categorized folder amounts to a “first sub-portion”).  Nemoto, Cranfill, Adderton, and Gross fail disclose wherein the respective representation of the respective automatically-generated grouping includes a first sub-portion, wherein the first sub-portion of the respective representation of the respective automatically-generated grouping includes a respective representation of a first application that belongs to the respective automatically-generated grouping (the display of application icons within a categorized folder as in Nemoto, Cranfill, Adderton, and Gross). 
Nemoto, Cranfill, Adderton, and Gross fail to explicitly disclose a second sub-portion, the second sub-portion of the respective representation of the respective automatically-generated grouping does not include respective representations of applications that belong to the respective automatically generated grouping, wherein activation of the respective representation of the respective automatically-generated grouping in accordance with the first criteria includes activating the second subportion of the respective representation of the respective automatically-generated grouping.  Dolbakian discloses a graphical user interface including organization of application icons through categorization, similar to Nemoto, Cranfill, Adderton, and Gross.  Furthermore, Dolbakian discloses a further sub-portion of the interface as “contextual launch interface” (the icon application groupings of Figs. 7a-7c), which may be presented “independent of the application currently active on the device” (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Nemoto, Cranfill, Adderton, and Gross to include the contextual user 

Regarding claim 6, Nemoto, Cranfill, Adderton, Gross, and Dolbakian disclose the method of claim 5, including:
while displaying the respective representation of the respective automatically-generated grouping including the first sub-portion and the second sub-portion of the respective representation, detecting an input directed to the first sub-portion of the respective representation of the respective automatically-generated grouping; and
in response to detecting the input directed to the first sub-portion of the respective representation of the respective automatically-generated grouping and in accordance with a determination that the input directed to the first sub-portion of the respective representation of the respective automatically-generated grouping meets preset criteria, replacing display of the respective user interface with display of the first application that belongs to the respective automatically-generated grouping (Nemoto discloses wherein the home screen allows a user to select which of the applications to execute; execution causes a display of the selected application in the foreground of display 2A, at ¶ 0041).

Regarding claim 7, Nemoto, Cranfill, Adderton, Gross, and Dolbakian discloses the method of claim 5, wherein the second sub-portion of the respective representation of the respective automatically-generated grouping includes reduced-scale versions of application icons for at least some of a third set of application icons (Dolbakian illustrates at Figs. 6(a)-6(d) that icons of a contextual menu may be smaller in size than those displayed on a home screen, such as that of Figs. 2(b)-2(d)).



Regarding claim 9, Nemoto, Cranfill, Adderton, Gross, and Dolbakian disclose the method of claim 5, wherein the second sub-portion of the respective representation of the respective automatically-generated grouping includes an affordance separate from the respective representation of the first application that belongs to the respective automatically-generated grouping, and wherein the method includes:
while displaying the respective representation of the respective automatically-generated grouping including the first sub-portion and the second sub-portion of the respective representation, detecting an input directed to the second sub-portion of the respective representation of the respective automatically-generated group; and
in response to detecting the input directed to the second sub-portion of the respective representation of the respective automatically-generated group and in accordance with a determination that the input directed to the second sub-portion of the respective representation of the automatically-generated group meets preset criteria, displaying respective application icons for the subset of applications that belong to the respective automatically-generated grouping (Dolbakian discloses the display of a context menu in response to an input, which is disclosed as a “swipe” but allows that “other types of input can .

Claim 14, 16, 17, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto, in view of Cranfill, in view of Adderton, in view of Gross, further in view of Bandi (US Publication 2007/0073656 A1)

Regarding claim 14, Nemoto, Cranfill, Adderton, and Gross disclose the method as in claim 1.  Nemoto, Cranfill, Adderton, and Gross fail to explicitly disclose wherein displaying the system-generated user interface includes displaying a search input area in a second preset portion of the system-generated user interface, wherein a search performed in the search input area returns search results that are application icons for a subset of applications from the plurality of applications that correspond to search criteria entered using the search input area without returning search results that include other types of information.
Nemoto, Cranfill, Adderton, and Gross disclose the display of a search input area in a preset area on a system-generated user interface, supra.  Bandi discloses a wireless device capable of performing a search through input on a graphical user interface, similar to Nemoto, Cranfill, Adderton, and Gross.  Furthermore, Bandi discloses wherein such a search may be limited to applications resident on the device itself.  See Bandi, ¶ 0031 and 0032 and Fig. 3.  While Bandi fails to explicitly disclose the display of application icons as search results, the screens of Nemoto, Cranfill, Adderton, and Gross are by-and-large icon driven.  Necessarily, any searching performed with respect to the applications would result in presentation of the related application icons, as opposed to the list of text presented in Bandi, who utilizes limited screen-display technology resulting in the display of a text list of applications.

 
	Regarding claim 16, Nemoto, Cranfill, Adderton, Gross, and Bandi disclose the method of claim 14, including:
detecting input of one or more search criteria in the search input area displayed at the preset portion of the system-generated user interface; in response to detecting the input of the one or more search criteria, displaying, via the display generation component, search results corresponding to the one or more search criteria in a search result display area, including displaying at least a first application icon corresponding to a first application that is responsive to the search criteria at a first location within the search result display area; while displaying the first application icon corresponding to the first application that is responsive to the search criteria, detecting an input that drags the first application icon from the first location to a second location different from the first location; in response to detecting the input that that drags the first application icon from the first location to the second location: ceasing display of the search result display area including the search results; and displaying a respective page of the multipage home screen user interface that is different from the respective user interface; while displaying the first application icon over the respective page of the multipage home screen user interface, detecting a termination of the input that had dragged the first application icon from the first location to the second location; and in response to detecting the termination of the input that had dragged the first application icon from the first location to the second location: moving the first application icon from an original location of the first application icon on the multipage home screen user interface to a new location on the respective page of the multipage home screen user interface, the new location being selected in accordance with a final location of the first 

Regarding claim 17, Nemoto, Cranfill, Adderton, Gross, and Bandi disclose the method of claim 16, including:
while displaying a second application icon corresponding to a second application that is responsive to search criteria provided using the search input area displayed at the preset portion of the system-generated user interface, detecting an input that meets preset criteria for triggering deletion of the second application icon from the search result display area; and in response to detecting the input that meets the preset criteria for triggering deletion of the second application icon from the search result display area: ceasing to display the second application icon among the search results responsive to the search criteria provided using the search input area (Gross discloses an application search interface for locating an application resident on a smartphone.  While Nemoto, Cranfill, Adderton, Gross, and Bandi do not explicitly disclose the deletion of application icons from graphical user interface home screens, such functionality is notoriously well-known in the art, as personal computer desktops and mobile device home screens have allowed users to add, delete, and modify displayed application icons such that users may organize their desktops of home screens as they desire.  The examiner takes official notice of such teachings.  User interface organization and reconfiguration are goals of Nemoto, Cranfill, Adderton, and application icon deletion would have been obvious to implement into their mobile device operating systems [such as the Android, Blackberry OS, iOS, Symbian OS, and Windows Phone operating systems, known to allow icon deletion, disclosed in Nemoto at ¶ 0006], were it not already a resident feature).

Regarding claim 29, Nemoto, Cranfill, Adderton, Gross, and Bandi disclose while displaying the first page or the second page of the multipage home screen user interface, detecting a user input that requests displaying a search input area; and in response to the user input that requests displaying a search input area, displaying a second search input area, wherein a search performed in the second search input area returns search results different from search results returned from the first search input area, including types of information other that application icons.  (Gross discloses where a search application is selectively executed.  Gross discloses the use of a search function not limited to applications, while Bandi does.  Utilizing the search functionality of Gross on one search input area and that of Bandi the other would subsequently yield different search results).

Regarding claim 30, Gross and Bandi disclose wherein the search input area returns results different from search results returned by search input area of the first page or the second page of the multipage home screen in response to the same search query (Gross discloses the use of a search function not limited to applications, while Bandi does.  Utilizing the search functionality of Gross on one search input area and that of Bandi the other would subsequently yield different search results).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto, in view of Cranfill, in view of Adderton, in view of Gross, in view of Bandi, further in view of Kurita et al. (US Publication 2014/0189593 A1), hereinafter Kurita.

Regarding claim 15, Nemoto, Cranfill, Adderton, Gross, and Bandi disclose the method of claim 14.  Nemoto, Cranfill, Adderton, Gross, and Bandi fail to explicitly disclose displaying 
a request to apply a first filter of the one or more filters causes application icons for a first subset of applications that include notifications that meet predefined criteria; and
a request to not apply the first filter causes application icons for a second subset of applications from the subset of applications that correspond to the search criteria to be displayed as the search results, the second subset of applications includes the first subset of applications that include active notifications and one or more applications that do not have notifications that meet the predefined criteria.
Kurita discloses a graphical user interface including icon filtering similar to Nemoto, Cranfill, Adderton, Gross, and Bandi.  Furthermore, Kurita discloses selectable filtering of icons corresponding to a relevant condition, at ¶ 0078 and 0122.  It follows that application of the filter displays icons meeting the defined filter criteria, and not applying the filter causes the interface to remain the same [i.e., icons displayed as they were]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface of Nemoto, Cranfill, Adderton, Gross, and Bandi to include the filtering of Kurita.  One would have been motivated to make such a combination for the advantage of allowing a user to quickly and easily locate desired content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145